Title: Abigail Adams to John Adams, 21 February 1776
From: Adams, Abigail
To: Adams, John


     
      
       Febry 21 1776
      
     
     Tis a month this day since you left me, and this is the first time I have taken my pen to write to you. My conscience accuses me, but I have waited in hopes of having something worth saying to you, some event worth relating; but it has been a dead calm of dull repose. No event of any importance upon either side excepting the burning of some houses by the Enemy upon Dorchester Neck has taken place since you left us.
     The preparations increase and something great is daily expected, something terible it will be. I impatiently wait for, yet dread the day.—I received a Letter from you wrote at Watertown, and a Book Last week; for which I am much obliged, tis highly prized here and carries conviction whereever it is read. I have spread it as much as it lay in my power, every one assents to the weighty truths it contains. I wish it could gain Credit enough in your assembly to be carried speadily into Execution.
     I have been uneasy upon your account. I know your delicacy must be wounded by the unjust and malicious censures of an unworthy associate, whose self conceit and vanity really makes him an object of contempt ,too dirty to soil my fingers and commisiration. He has not only treated your character in a very abusive and ungentlemanlike manner, but descended to low vulgar attacks and Language upon our Worthy Friend.
     I think from the temper in which he writes you cannot avoid altercation with him, but I hope you will be guarded. Envy and vanity will do his work very effectually.
     
      “To all my foes dear fortune sent thy Gifts
      But never to my Friends.
      I tamely can endure the first
      But this with envy makes me Burst.”
     
     I must beg the favour of you to send me a quire of paper, or I know not whether I shall be able to write you an other Letter. We cannot get any here. I was obliged to beg this, and your Daughter requests a blank Book or two. If Mack Fingal is published be so good as to send it.
     The army is full, more men now in camp than has been since the army was first together. Not very sickly there, But in the Country the plurisy fever prevails and is very mortal. We have lost 3 grown persons in this part of the Town this week. Many others lay bad—it carries them of in 8 days.
     
      All our Friends send Love. Write me by every opportunity and believe me at all times Yours.
     
    